Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.

Regarding claims 1 and 11, applicant argues that Miyake and Mike do not teach “display if simulated three dimensional wind path”, remarks pages 5-7.

However, the examiner respectfully disagrees with the applicant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Miyake discloses broadcasting a live sporting event from the venue, such as a golf course, baseball field, etc.; pages 2 and 6, figure 2. Miyake further teaches that wind graphics G1, G2, and G3 may be superimposed on the video screen 2 to represent wind patterns; page 6. Wherein graphics G1, G2, and G3 each correspond to wind measurements obtained from multiple wind measuring devices F1, F2, and F3 around the venue. Additionally, figure 1 clearly shows that the wind graphic G3 (with measuring device F3 farthest from the TV camera) is smaller in size than wind graphic G1 (with the measuring device F1 closest to the TV camera), as shows below:



    PNG
    media_image1.png
    586
    783
    media_image1.png
    Greyscale

One of ordinary skill in the art would recognize that graphics G1, G2, and G3 are three dimensional representations of wind patterns based on where its corresponding measuring device is located in the venue, since they are presented as objects that include an X-Y plane, as well as a depth representation. 
Furthermore, Mike is merely introduced to show that it was well known in the art before the effective filing date of the current application to also draw wind graphics over an entire venue, including the baseball field and stadium venue seats, as shown in page 1 of Mike. 

The applicant argues that Miyake and Mike “are not properly combinable” (remakes page 6); however, it is noted that nothing in the disclosure of Miyake and Mike would suggest or point out to one of ordinary skill in the art that their teachings are not combinable, as argued.
In fact, the examiner notes that the current claim language of independent claims 1 and 11 is broad in scope and fail to differentiate from the teachings of Miyake and Mike. Therefore, Miyake in view of Mike clearly disclose the claimed features of claims 1 and 11, as currently claimed.

Regarding, the rejection under 35 U.S.C. §102(a)(1) as anticipated by Newton, the applicant has invoked the 102(b)(1)(a) Exception. Since the applicant has officially stated that the disclosure of Newton belongs to Fox’s own Wind Trax technology published less than a year prior to the priority date of the instant application. The rejection under Newton will be withdrawn.

/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423